This suit was brought by Ellis County Levee Improvement District No. 10, upon the relation of E. K. Atwood, an alleged bond holder of the District, against J. M. Dickson and others, to recover for certain taxes alleged to be due the District and to foreclose a lien on the land upon which the taxes accrued. Judgment was for plaintiff and the defendants appealed.
The facts and questions of law involved in this appeal are not materially different from those involved in the case of J. M. Dickson et al., Appellants, v. Navarro County Levee Improvement District No. 3, Appellee, Tex. Civ. App. 124 S.W.2d 943, this day affirmed. For the reasons stated therein, the judgment of the trial court herein is affirmed.